t c memo united_states tax_court john e and frances l rogers petitioners v commissioner of internal revenue respondent docket no filed date paul j kozacky and nicholas c mowbray for petitioners laurie a nasky for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy- related penalty under sec_6662 of dollar_figure for 1unless otherwise indicated section references are to the internal_revenue_code as amended and in effect for the year in issue rule references are to the tax_court rules_of_practice continued after stipulation sec_2 the issues remaining for decision are whether portfolio properties inc ppi an s_corporation incorporated under the laws of illinois must include dollar_figure in income for whether ppi is entitled to deduct in legal and professional fees attributable to the dollar_figure and whether a dollar_figure distribution from ppi to its sole shareholder petitioner john rogers rogers is includable in petitioners’ gross_income for some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts the stipulation of settled issues and the exhibits attached thereto are incorporated herein by this reference at the time they filed their petition petitioners resided in illinois continued and procedure amounts are rounded to the nearest dollar 2on date the court filed the parties’ stipulation of settled issues resolving many of the issues set forth in the notice_of_deficiency on date the court filed the parties’ supplemental stipulation of settled issues resolving additional issues including the accuracy-related_penalty under sec_6662 3petitioner john rogers is the sole shareholder of ppi because ppi is an s_corporation we must determine the income and deduction items of ppi before determining petitioners’ income where a notice_of_deficiency includes adjustments for s_corporation items with other adjustments we have jurisdiction to determine the correctness of all adjustments see 135_tc_238 findings_of_fact rogers is a tax attorney with over years of experience he received a law degree from harvard university in and a master’s degree in business administration from the university of chicago he worked in the tax department of arthur andersen for over years before serving for years as the tax director and assistant treasurer at fmc corp in rogers was a partner with the law firm altheimer gray until its bankruptcy on date for the remainder of the year rogers was a partner with the law firm seyfarth shaw llp rogers promoted to clients tax advantaged transactions that dealt with the acquisition of and sales of indirect interests in brazilian consumer receivables the instant case is an offshoot of those transactions our concern is not with the consumer receivables transactions themselves but with the income_tax if any resulting from the receipt of money from investors by rogers’ controlled entities and by rogers himself rogers set up three business entities to manage numerous holding and trading companies used in the brazilian receivable transactions the first ppi was incorporated under the laws of illinois on date and elected on date to be treated as an s_corporation under sec_1361 rogers wa sec_4for the details of these transactions see 137_tc_70 its sole shareholder the second jetstream business limited jetstream a british virgin islands limited_company was formed by rogers with ppi as its sole shareholder rogers was jetstream’s only director in jetstream was treated as a disregarded_entity for federal tax purposes the third warwick trading llc warwick an illinois limited_liability_company llc was formed in in jetstream was the managing member of warwick consequently in rogers had sole control_over ppi jetstream and warwick in warwick entered into transactions directly and through affiliated entities for in effect purchasing brazilian consumer receivables and selling interests in them to numerous investors through trading and holding_companies the investors paid an aggregate of dollar_figure all apparently for acquiring such interests of the dollar_figure warwick received and transferred dollar_figure to multicred investamentos limitada multicred a brazilian collection company the other dollar_figure was deposited directly in ppi’s bank account on behalf of jetstream none of warwick jetstream or ppi had any obligation to transfer the dollar_figure deposited directly in ppi’s bank account to anyone hold the funds in escrow or segregate the funds from any other use 5see id rogers prepared ppi’s form_1120s u s income_tax return for an s_corporation ppi reported dollar_figure of gross_receipts or sales including income of dollar_figure from transactions unrelated to the receivables and a deduction of dollar_figure for the dollar_figure transferred to multicred lucas rogers capital inc l r a second s_corporation with rogers as its sole shareholder reported dollar_figure of gross_receipts in attributable to investor money for the receivables the parties agree that the dollar_figure l r reported as gross_receipts in should have been reported by ppi further the parties agree that the dollar_figure transferred to multicred is not includable in ppi’s income and does not entitle ppi to a deduction ppi distributed dollar_figure to rogers in petitioners deposited this amount in their joint bank account ppi deducted dollar_figure of this amount as legal and professional fees paid to rogers in turn petitioners included the dollar_figure rogers received from ppi as income on their schedule c profit or loss from business petitioners did not report the remaining dollar_figure distribution as income in petitioners had no obligation to transfer the dollar_figure to anyone hold the funds in escrow or segregate the funds from their personal funds 6ppi also deducted dollar_figure of legal and professional fees paid to altheimer gray and seyfarth shaw on date respondent issued a statutory_notice_of_deficiency to petitioners determining among other things that the dollar_figure was income to petitioners in on date the court filed petitioners’ timely petition i burden_of_proof opinion the commissioner’s determinations in the notice_of_deficiency are generally presumed correct and the taxpayers bear the burden of proving them incorrect see rule a petitioners do not argue that the burden_of_proof shifts to respondent pursuant to sec_7491 nor have they shown that the threshold requirements of sec_7491 have been met the burden therefore remains on petitioners with respect to all issues to prove that respondent’s determination of the deficiency in income_tax is erroneous ii ppi a gross_income generally unless otherwise provided gross_income under sec_61 includes all accessions to wealth from whatever source derived 348_us_426 moreover gain constitutes taxable_income when its recipient has such control_over it that as a practical matter he derives readily realizable economic value from it that occurs when cash is delivered by its owner to the taxpayer in a manner which allows the recipient freedom to dispose_of it at will even though it may have been obtained by fraud and his freedom to use it may be assailable by someone with a better title to it 343_us_130 citations omitted see also 384_f2d_748 5th cir 50_tc_478 the economic benefit accruing to the taxpayer is the controlling factor in determining whether a gain is income rutkin v united_states supra pincite united_states v rochelle supra pincite in ppi reported dollar_figure of gross_receipts or sales including income of dollar_figure from transactions unrelated to the receivables and the dollar_figure transferred to multicred additionally ppi deducted the dollar_figure transferred to multicred the parties subsequently have agreed that the dollar_figure l r reported as gross_receipts in should have been reported by ppi and the dollar_figure transferred to multicred is not includable in ppi’s income and does not entitle ppi to a deduction therefore ppi’s gross_income for is its reported gross_receipts or sales of dollar_figure plus dollar_figure from l r less the dollar_figure that was transferred to multicred for a total of dollar_figure inconsistent with ppi’s form_1120s as prepared by rogers petitioners argue that the dollar_figure ppi received from investors was not income to ppi rather petitioners argue that the dollar_figure was held in trust on behalf of warwick or jetstream or income to warwick neither of these contentions has merit in 137_tc_70 we held that warwick was not a partnership for federal tax purposes rather warwick was a single-member llc with jetstream as its only member because warwick did not make an election to be treated as an association under the so-called check-the-box_regulations it was a disregarded_entity in for federal tax purposes see sec_301_7701-3 proced admin regs jetstream was also a disregarded_entity in for federal tax purposes because both warwick and jetstream were disregarded entities for federal tax purposes the dollar_figure received from the investors is attributable only to ppi nothing in the record supports petitioners’ argument that ppi was required to hold these funds on behalf of or for the benefit of any other person or entity the dollar_figure deposited in ppi’s bank account constituted unrestricted funds in fact ppi distributed dollar_figure of these funds to rogers consequently the dollar_figure ppi received from the investors is income to ppi in b deductions deductions are a matter of legislative grace and the taxpayer must prove he is entitled to the deductions claimed rule a 292_us_435 sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in ppi deducted legal and professional fees of dollar_figure paid to rogers and dollar_figure paid to altheimer gray and seyfarth shaw in turn petitioners included the dollar_figure rogers received from ppi as income on their schedule c the parties agree that if ppi must include in income the dollar_figure received from investors it is entitled to a deduction for legal and professional fees incurred with respect to the dollar_figure we agree with this position consistent with our holding that the dollar_figure is ppi’s income ppi is entitled to deduct legal and professional fees of dollar_figure paid to rogers and dollar_figure paid to altheimer gray and seyfarth shaw iii the dollar_figure distribution a s_corporation rules on its face the dollar_figure transfer from ppi to rogers is a distribution from an s_corporation to a shareholder generally sec_1368 provides that distributions from an s_corporation with no accumulated_earnings_and_profits e_p of a predecessor c_corporation are not included in the gross_income of the shareholder to the extent that they do not exceed the adjusted_basis of the shareholder’s stock and any excess over adjusted_basis is treated as gain from the sale_or_exchange of property if the s_corporation has accumulated e_p of a predecessor c_corporation then the portion of the distributions in excess of the s corporation’s accumulated adjustment account aaa is treated as a dividend to the extent it does not exceed the accumulated e_p sec_1368 and the aaa is intended to measure the accumulated_taxable_income of an s_corporation that has not been distributed to the shareholders see 110_tc_27 the portion of a distribution to a shareholder that does not exceed the aaa is a nontaxable return_of_capital to the extent of the shareholder’s adjusted_basis in s_corporation stock sec_1368 and c the aaa is increased for the s corporation’s income and decreased for the s corporation’s losses and deductions and for nontaxable distributions to shareholders see sec_1367 and sec_1368 sec_1366 provides that a shareholder shall take into account his or her pro_rata share of the s corporation’s items of income loss deduction or credit for the s corporation’s taxable_year ending with or in the shareholder’s taxable_year sec_1367 provides that basis in s_corporation stock is increased by income passed through to the shareholder under sec_1366 and decreased by inter alia distributions not includable in the shareholder’s income pursuant to sec_1368 unless a statutory or legal principle applies to remove the dollar_figure distribution from the s_corporation rules described above these rules will govern whether the dollar_figure distribution from ppi to rogers is income to petitioners and if so the character of that income petitioners argue that the rules should not apply because the dollar_figure distribution from ppi to rogers was not a distribution from an s_corporation to a shareholder but rather a distribution to a fiduciary to be held in trust b petitioners’ trust argument petitioners argue that rogers held the dollar_figure distribution from ppi in trust pursuant to a duty_of loyalty to warwick under the illinois limited_liability_company act illinois llc act the illinois llc act requires the manager of an illinois llc to account to the company and to hold as trustee for it any property profit or benefit derived by the member in the conduct or winding up of the company’s business ill comp stat ann b west petitioners contend that the dollar_figure distribution from ppi to rogers is not income to petitioners because rogers held this amount in a fiduciary capacity as manager of warwick through jetstream petitioners’ reliance on the illinois llc act is illogical and misguided ppi and not warwick distributed the dollar_figure in question to rogers ppi is an s_corporation and is not subject_to the illinois llc act we have no reason to view the transaction at issue as anything more than a distribution from an s_corporation to a shareholder therefore ppi’s dollar_figure distribution to rogers does not give rise to a duty_of loyalty pursuant to the illinois llc act rogers did not have a fiduciary duty to ppi under the illinois llc act but he was a shareholder officer and director of ppi generally a taxpayer need not treat as income moneys which he did not receive under a claim of right which were not his to keep and which he was required to transmit to someone else as a mere conduit 56_tc_530 affd 492_f2d_286 7th cir thus money a taxpayer receives in his or her capacity as a fiduciary or agent does not constitute income to that taxpayer 84_tc_120 44_tc_96 and a shareholder who takes personal control of corporate funds is not taxable on them so long as it is shown that he held the funds as an agent of the corporation and or deployed them for a corporate purpose ajf transp consultants inc v commissioner tcmemo_1999_16 affd without published opinion 213_f3d_625 2d cir st augustine trawlers inc v commissioner tcmemo_1992_148 affd sub nom o’neal v commissioner 20_f3d_1174 11th cir alisa v commissioner tcmemo_1976_255 whether rogers was acting as an agent of ppi is a question of fact see 100_f3d_1308 7th cir question of fact whether c corporation’s shareholder’s diversion of corporate funds constitutes constructive_dividend affg tcmemo_1995_243 we look to rogers’ testimony and the objective facts to ascertain his intent see eg 728_f2d_945 7th cir objective factors used to determine intent affg tcmemo_1983_98 284_f2d_928 7th cir legal relationship between a closely_held_corporation and its shareholders as to payments to the latter must be established by a consideration of all relevant factors indicating the true intent of the parties affg tcmemo_1959_225 43_tc_580 petitioners rely on 14_tc_965 and mich retailers association v united_states 676_fsupp_151 w d mich to support their fiduciary theory in seven-up co seven-up co 7-up manufactured and sold extract for a soft drink to various franchised bottlers to fund a national advertising campaign participating bottlers were required to pay 7-up dollar_figure per gallon of extract purchased the funds were administered by 7-up and were to be spent solely for advertising purposes the funds were accounted for separately on the company’s books but were not placed in a separate bank account this arrangement was the result of a well-documented arm’s-length negotiation between 7-up and the bottlers further in a letter sent to each bottler 7-up acknowledged its role as a trustee handling the bottlers’ money for the purpose of a national advertising campaign the commissioner contended that the excess of the amounts received by 7-up over the advertising expenses_incurred and paid constituted income to 7-up in holding that the excess was not taxable we stated while petitioner had the right to receive the bottlers’ contributions under its agreements with them all the facts and circumstances surrounding the transaction clearly indicate that it was the intention of all of the parties concerned that these contributions were to be used to acquire national advertising for the 7-up bottled beverage and for that purpose only and that petitioner was to be a conduit for passing on the funds contributed to the advertising agency which was to arrange for and supply the national advertising although the funds were not all expended in the year received for reasons set forth in our findings petitioner did expend them for national advertising did not use them for general corporate purposes treated the amounts on hand in the fund on its books as a liability to the bottlers and considered itself as evidenced by its letter of date to one of the participating bottlers merely as a trustee handling the bottlers’ money seven-up co v commissioner supra pincite in mich retailers association v united_states supra michigan retailers association mra a not-for-profit corporation was the master policy holder of two group health_insurance_policies for its members as master policy holder mra received premium credits from insurance_companies in and because premiums received from its members exceeded claims paid for their benefit the internal_revenue_service determined that mra should have reported these premiums as income mra argued that the premiums were received and held in trust for the benefit of its members the premiums were commingled with other funds however they were segregated in mra’s financial records earmarked for the benefit of its members and credited to a liability account further mra’s chief officer and board_of directors believed that they were obligated to use the premium credits for the benefit of its members in mra executed a declaration of trust acknowledging its rights and responsibilities with respect to the excess premiums citing these facts and circumstances the court held that mra was merely a conduit through which excess premiums were returned for the benefit of its members both seven-up co v commissioner supra and mich retailers association v united_states supra are clearly distinguishable from the case at hand in each of those cases the record supported an understanding among all parties that the moneys received were held in trust for the benefit of others here rogers testified that he held the dollar_figure in trust to pay administrative costs and to invest further in brazilian receivables in however petitioners have failed to support this claim with any documentation or outside testimony we are not required to accept self-serving testimony particularly where it is implausible and there is no persuasive corroborating evidence e g 925_f2d_180 7th cir the statements of an interested_party as to his own intentions are not necessarily conclusive even when they are uncontradicted affg tcmemo_1989_393 877_f2d_624 7th cir affg tcmemo_1987_295 87_tc_74 additionally a taxpayer’s testimony as to intent is not determinative particularly where it is contradicted by the objective evidence busch v commissioner supra pincite 397_f2d_537 7th cir taxpayer’s uncontradicted testimony need not be accepted affg tcmemo_1967_119 the objective evidence in the record contradicts rogers’ contention that he was acting as an agent of ppi in furtherance of a corporate purpose rogers did not hold the dollar_figure in escrow or segregate the funds for ppi’s use rather rogers held and used the funds without restriction the dollar_figure was transferred to petitioners’ joint bank account the record is devoid of any evidence establishing either an express or constructive trust between rogers and ppi further petitioners have not presented any written_agreement providing that rogers through ppi acted as a trustee to hold the dollar_figure for the benefit of any other entity rogers controlled warwick jetstream and ppi nothing in the record indicates that rogers used the funds from the sale of the receivables to serve the interest of any of these entities rather rogers’ actions with respect to these funds clearly show that his only interest was to use warwick jetstream and ppi to avoid tax on his income accordingly we sustain respondent’s determination with respect to the trust issue iv rule computation the dollar_figure distribution from ppi to rogers was nothing more than a distribution from an s_corporation to a shareholder ppi was incorporated on date but did not elect to be treated as an s_corporation until date as a result it is possible that ppi has accumulated e_p from its predecessor c_corporation pursuant to the s_corporation rules discussed above if ppi has accumulated e_p then the dollar_figure distribution is a dividend to rogers to the extent it exceeds ppi’s aaa but does not exceed its accumulated e_p if ppi does not have accumulated e_p then the dollar_figure distribution must be treated as a gain from the sale_or_exchange of property to the extent it exceeds rogers’ basis in his ppi stock a rule computation of ppi’s e_p and aaa as well as rogers’ basis in his ppi stock is required to make a final_determination the court in reaching its holdings has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
